Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cowhey, J.), rendered November 25, 1991.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and voluntarily entered.
Appellate review of the remaining issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.